DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2020 has been entered.
Response to Amendment
Applicant’s amendment filed 29 July 2020 has been entered.  The previous drawing objections and most of the previous claim objections are hereby withdrawn due to amendment.  The previous 35 U.S.C. 112(d) rejections of claims 9-10 and 15 are also hereby withdrawn due to amendment.  Claims 5, 7-8, 12 and 15 have been canceled, and claims 1, 3-4, 9-10, 13-14 and 16-19 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Hurles on 26 February 2021.
The application has been amended as follows:
	Specification:
	Please replace pg. 12, lines 21-31 of the specification from 10 February 2020 with the following:
	Here, the structure of the cold and warm air passageways 111 and 112 which may be respectively arranged at the upper part and the lower part inside the air-conditioning case will be described.  As shown in the drawings, the cold air passageway 111 may be arranged below the division wall 113, and the warm air passageway 112 may be arranged above the division wall 113, such that the cold air passageway 111 and warm air passageway 112 are stacked relative to one another inside the air-conditioning case 110.  Of course, not shown in the drawings, the cold air passageway 111 may be arranged above the division wall 113, and the warm air passageway 112 may be arranged below the division wall 113.
	Claims:
	1. (Currently Amended) An air conditioning system for a vehicle comprising:
	an air-conditioning case having a cold air passageway and a warm air passageway;
	a distribution duct, which is connected with an outlet of the air-conditioning case and includes a defrost vent, a face vent, and a floor vent disposed to distribute cold air and warm air discharged from the air-conditioning case to a specific position of an interior of the vehicle according to air discharge modes;
	a dash panel separating an engine room from the interior of the vehicle;
	the air-conditioning case arranged inside the engine room relative to the dash panel, and the distribution duct arranged in the interior of the vehicle relative to the dash panel;

	a division wall partitioning the cold air passageway and the warm air passageway such that the cold air passageway and warm air passageway are stacked relative to one another inside the air-conditioning case;
	a condenser positioned in the warm air passageway and extending between the division wall and a top wall of the air-conditioning case, and an evaporator positioned in the cold air passageway below the division wall and extending between the division wall and a bottom wall of the air-conditioning case;
	the division wall partitioning the warm and cold air passageways at an inlet of the air- conditioning case, the warm and cold air passageways meeting together at the outlet of the air- conditioning case, such that an air mixing part where cold air from the cold air passageway and warm air from the warm air passageway meet is formed adjacent to the outlet of the air- conditioning case;
	wherein the floor vent is located closer to the warm air passageway than the cold air passageway such that warmer air is discharged through the floor vent than through the face vent;
	the air-conditioning case defining a cold air discharge port at one side of the cold air passageway of the air-conditioning case for discharging cold air passing through the evaporator to an outside;
	a cold air mode door for opening and closing the cold air discharge port
	the air-conditioning case defining a warm air discharge port at one side of the warm air passageway of the air-conditioning case for discharging warm air passing through the condenser to the outside;

	the division wall defining a bypass passageway between the evaporator and the condenser for fluidly communicating the cold air passageway with the warm air passageway;
	a bypass door mounted on the bypass passageway for opening and closing the bypass passageway;
	wherein a blower unit for blowing air to the cold air passageway and the warm air passageway is connected to the air-conditioning case;
	wherein the blower unit includes a first blower connected to a side of an inlet of the cold air passageway of the air-conditioning case to blow air toward the cold air passageway, and a second blower connected to a side of an inlet of the warm air passageway of the air-conditioning case to blow air toward the warm air passageway;
	wherein the first and second blowers are spaced apart and opposed to each other in a width direction of the vehicle, and wherein an entire inlet of an intake duct is located between the first and second blowers in the width direction.
	9. (Cancelled)
	10. (Cancelled)
	18. (Currently Amended) The air conditioning system according to claim 1, wherein the one through hole is formed in the dash panel, and the air-conditioning case and the distribution duct are combined with each other through the one through hole, and
	wherein the air mixing part where cold air passing through the cold air passageway and warm air passing through the warm air passageway are mixed together is formed inside the air-conditioning case to be located at a front end of the one through hole
	19. (Currently Amended) An air conditioning system for a vehicle comprising:

	a distribution duct, which is connected with an outlet of the air-conditioning case and includes a defrost vent, a face vent, and a floor vent disposed to distribute cold air and warm air discharged from the air-conditioning case to a specific position of an interior of the vehicle according to air discharge modes;
	wherein the floor vent is placed on one side of an area, in which a relatively large amount of warm air flows, in a mixing chamber of the distribution duct where cold air and warm air are mixed;
	wherein a dash panel separates an engine room from the interior of the vehicle;
	wherein the air-conditioning case is arranged inside the engine room relative to the dash panel, and the distribution duct is arranged in the interior of the vehicle relative to the dash panel;
	wherein one through hole is defined in the dash panel, and the air-conditioning case and the distribution duct are combined with each other through the one through hole;
	wherein a blower unit for blowing air to the cold air passageway and the warm air passageway is connected to the air-conditioning case;
	wherein the blower unit includes a first blower connected to a side of an inlet of the cold air passageway of the air-conditioning case to blow air toward the cold air passageway, and a second blower connected to a side of an inlet of the warm air passageway of the air-conditioning case to blow air toward the warm air passageway;
	wherein the first and second blowers are spaced apart and opposed to each other in a width direction, and wherein an inlet of an intake duct is located between the first and second blowers in the width direction and in a length direction being perpendicular to the width direction;

	a condenser positioned in the warm air passageway and extending between the division wall and a top wall of the air-conditioning case, and an evaporator positioned in the cold air passageway below the division wall and extending between the division wall and a bottom wall of the air-conditioning case;
	the division wall partitioning the warm and cold air passageways at an inlet of the air- conditioning case, the warm and cold air passageways meeting together at the outlet of the air- conditioning case, such that the mixing chamber where cold air from the cold air passageway and warm air from the warm air passageway meet is formed adjacent to the outlet of the air-conditioning case;
	wherein the floor vent is located closer to the warm air passageway than the cold air passageway such that warmer air is discharged through the floor vent than through the face vent;
	the air-conditioning case defining a cold air discharge port at one side of the cold air passageway of the air-conditioning case for discharging cold air passing through the evaporator to an outside;
	a cold air mode door for opening and closing the cold air discharge port
	the air-conditioning case defining a warm air discharge port at one side of the warm air passageway of the air-conditioning case for discharging warm air passing through the condenser to the outside;
	a warm air mode door for opening and closing the warm air discharge port;
;
	a bypass door mounted on the bypass passageway for opening and closing the bypass passageway.
Allowable Subject Matter
Claims 1, 3-4, 13-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Allowance is indicated for claim 1 because the prior art does not completely show or fairly suggest in combination each and every limitation of claim 1, without using improper hindsight.
	Allowance is indicated for claims 3-4, 13-14, and 16-18 because they depend from an allowable claim.
	Allowance is indicated for claim 19 because the prior art does not completely show or fairly suggest in combination each and every limitation of claim 19, without using improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.O./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762